UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-04318 The American Funds Income Series (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders U.S. Government Securities FundSM [close-up photo of pillars of a building] Special feature Your fund in a volatile investment climate See page 4 Annual report for the year ended August 31, 2011 U.S. Government Securities Fund seeks a high level of current income, as well as preservation of capital, by investing primarily in securities guaranteed or sponsored by the United States government. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2011 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.61% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 20 and 21 for details. The fund’s 30-day yield for Class A shares as of September 30, 2011, calculated in accordance with the U.S. Securities and Exchange Commission formula, was 1.61%. The fund’s distribution rate for Class A shares as of that date was 1.86%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 26. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: For the 12 months ended August 31, 2011, U.S. Government Securities Fund recorded a total return of 3.7%. In comparison, the unmanaged Citigroup Treasury/Government Sponsored/Mortgage Index returned 4.4%, essentially the same return as the unmanaged Barclays Capital U.S. Government/ Mortgage-Backed Securities Index, the fund’s new benchmark. The fund began using the Barclays index as its benchmark because it better reflects the universe in which the fund invests. The Lipper General U.S. Government Funds Average (a peer group of funds) returned 3.5%. Income is a key element of the fund’s total return. The fund provides income in the form of monthly dividends, which totaled more than 29 cents a share for the fiscal year. This amounts to an income return of about 2.1% for investors. During the period, the fund’s share price declined to $14.48 from $14.76. While equity markets have been volatile over the past few years, U.S. Government Securities Fund has proved to be a fairly stable investment, achieving a positive return in each of the past five years. As such, it has served its role of helping to diversify and balance investor portfolios. Bond market overview Government securities posted gains, supported in particular by a flight to quality late in the period. After a protracted battle in Congress over raising the debt ceiling, on August 5 Standard & Poor’s downgraded the credit rating for the U.S. below AAA for the first time. Although the downgrade reflected concerns about the ability of the U.S. to manage its looming debt, it did not cause bond prices to fall. Instead, investors flocked to high-quality securities, chief among them U.S. Treasuries, and a bond rally ensued. Less than a week after the downgrade, the Federal Reserve announced that it did not foresee raising short-term interest rates before the middle of 2013, given the weak economic environment. The result was a rally in the short end of the yield curve. The difference in Treasury yields from the start to the end of the fund’s fiscal year is depicted in the chart on page 2. As shown, yields for shorter term Treasuries fell, while yields for 30-year Treasuries rose. (Remember: When a bond’s yield declines, its price rises and vice versa.) Although the fiscal year began with expectations of relatively strong economic growth, investors shifted toward quality assets as fears over the U.S. economy, the ability of the U.S. government to reduce its deficit and the growing sovereign debt crisis in Europe reduced investor confidence. Ten-year Treasury yields, which had been above 3.0% in late July, fell below 2.1% in mid-August, a dramatic change that surprised many market participants, especially those who had thought that yields would rise either due to the rising supply of Treasuries or out of fear of higher inflation. [Begin Sidebar] In this report Special feature 4 Your fund in a volatile investment climate Contents 1 Letter to investors 3 The value of a long-term perspective 9 Summary investment portfolio 12 Financial statements 27 Board of trustees and other officers [End Sidebar] [Begin Sidebar] Results at a glance For periods ended August 31, 2011, with dividends reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 10/17/85) U.S. Government Securities Fund (Class A shares) % Barclays Capital U.S. Government/ Mortgage-Backed Securities Index* Citigroup Treasury/Government Sponsored/Mortgage Index* Lipper General U.S. Government Funds Average *The indexes are unmanaged and therefore have no expenses. [End Sidebar] Inside the portfolio U.S. Government Securities Fund invests predominantly in debt obligations that are guaranteed or sponsored by the federal government. These include Treasury bonds and notes, the direct debt of federal agencies and a variety of agency mortgage-backed obligations. Throughout the year, the fund’s portfolio counselors adjusted the blend of these securities in response to, and in anticipation of, evolving market conditions. The portfolio counselors notably increased the fund’s holdings in agency mortgages and decreased investments in Treasuries. Mortgages have tended to provide more yield than other government-backed securities and have tended to help portfolios in a stable to gradually rising interest rate environment. While interest rates remain near record lows, there has not been a consequent rush to refinance mortgages as has occurred in past cycles, especially for high-coupon mortgages. As a result, the fund has been able to invest in bonds with higher coupons without the negative consequence of high prepayments, and this has benefited fund investors. During the period, the portfolio counselors increased the fund’s exposure to bonds with maturities of 20 to 30 years and reduced holdings on the shorter end of the curve, because we believe that a portfolio more heavily weighted on the long end has the potential to do well over the next few years. Many of the fund’s holdings on the shorter end are in mortgages and on the longer end are in 30-year Treasuries, which, as of the fiscal year-end, were trading at yields more than 1% above 10-year Treasuries. If interest rates rise, we could see some flattening along the curve. The fund’s investments in bonds in the middle of the curve — with maturities from 10 to 20 years — remained quite low. Looking ahead Over the past few years, fund investors have achieved meaningful gains in a period when the U.S. stock market has been extremely volatile. Going forward, we’re confident the fund can continue to serve a diversifying role in a balanced portfolio, especially during uncertain times. While things could change quickly, one likely scenario is that interest rates remain fairly low for the foreseeable future before beginning to rise gradually. Although the economy has shown some positive signs, it is not yet very strong. At the moment, inflation appears to be low, but there are some worrying signs with rising oil and food prices. Unemployment remains high and the housing market is still weak. At the same time, there may be pent-up demand in the economy as consumers have put off purchases of cars, trucks and homes, so there is potential for growth to return. We believe that government securities will retain their valued status for investors as part of a balanced portfolio even when interest rates do eventually trend higher. The acknowledged safety and security that Treasuries and related federal obligations offer have been a bulwark for investor portfolios for decades, providing reliable income and a measure of comfort unmatched by any other asset class. To learn more about the portfolio counselors’ outlook for U.S. Government Securities Fund, we invite you to read our feature article, “Your fund in a volatile investment climate,” beginning on page 4. Six months from now, we will be back to discuss developments in the market and the progress of your fund. We look forward to reporting to you then. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ John H. Smet John H. Smet President October 13, 2011 For current information about the fund, visit americanfunds.com. [Begin Sidebar] Treasury yield curves at the beginning and end of the fiscal year [begin line chart] 8/31/2010 8/31/2011 3 Month 6 Month 2 Year 5 Year 10 Year 30 Year [end line chart] Source: Bloomberg [End Sidebar] The value of a long-term perspective How a $10,000 investment has grown (for the period October 17, 1985, to August 31, 2011, with distributions reinvested) Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 3.75% on the $10,000 investment.1 Thus, the net amount invested was $9,625.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. [begin mountain chart] U.S. Government Securities Fund Barclays Capital U.S. Government/Mortgage-Backed Securities Index3 Citigroup Treasury/Government Sponsored/Mortgage Index3 Consumer Price Index (inflation)5 Lipper General U.S. Government Funds Average4 Fiscal Year End 10/17/1985 $ 8/31/1986 $ 8/31/1987 $ 8/31/1988 $ 8/31/1989 $ 8/31/1990 $ 8/31/1991 $ 8/31/1992 $ 8/31/1993 $ 8/31/1994 $ 8/31/1995 $ 8/31/1996 $ 8/31/1997 $ 8/31/1998 $ 8/31/1999 $ 8/31/2000 $ 8/31/2001 $ 8/31/2002 $ 8/31/2003 $ 8/31/2004 $ 8/31/2005 $ 8/31/2006 $ 8/31/2007 $ 8/31/2008 $ 8/31/2009 $ 8/31/2010 $ 8/31/2011 $ [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $100,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 4.75% prior to January 10, 2000. 3The indexes are unmanaged and therefore have no expenses. 4Results of the Lipper General U.S. Government Funds Average do not reflect any sales charges. 5Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 6For the period October 17, 1985 (when the fund began operations), though August 31, 1986. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended August 31, 2011)* 1 year 5 years 10 years Class A shares –0.20 % % % *Assumes reinvestment of all distributions and payment of the maximum 3.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 20 and 21 for details. [close-up photo of the pillar of a building] Your fund in a volatile investment climate Over the past year, investing in bonds and stocks has been anything but smooth sailing. Investors have faced a sputtering economy, an acrimonious debate over the U.S. debt level, a downgrade of the U.S. credit rating and a sovereign debt crisis in Europe. Here, the portfolio counselors of U.S. Government Securities Fund discuss these market events, their impact on the fund and how the fund can continue to play a role in investors’ portfolios going forward. Over the summer, Congress was deadlocked in a debate about the federal debt ceiling. What was the significance of the standoff? Thomas Hogh: I think the biggest thing that came out of it was that businesses began to question the ability of the political leadership in the U.S. to make necessary, difficult and tough decisions. So it wasn’t so much the concern about debt levels as the fact that the process was very confrontational, not very constructive, and did not encourage confidence in the political process in the U.S. On the other hand, one positive thing that came out of the debate was that the discussion shifted from how to stimulate the economy with government spending to how to cut the deficit. The debate shifted at the right time, and the focus of politicians for the next few years will likely be more about how to bring the debt down than how to spend taxpayer money. Fergus MacDonald: The federal budget deficit is clearly unsustainable, so there will have to be cuts in spending, tax increases or both. That will likely have a negative impact on the economy in the short term — there’s no getting away from it — and it could be deflationary. [Begin Sidebar] Stability and diversification in volatile times Many investors use U.S. Government Securities Fund to add stability and balance to a diversified portfolio. To illustrate how relatively stable the fund has been, consider the stock market’s three worst years over the past decade.* Although past results are not predictive of future results, you can see that the fund tended to do well when the stock market was most volatile. Of course, there are times when the stock market has had much higher returns than the fund. Stock market’s 3 worst calendar years of the past decade* [begin bar chart] The fund S&P 500 % -11.9 % -22.1 -37.0 [end bar chart] *As measured by the unmanaged Standard & Poor’s 500 Composite Index. [End Sidebar] What was the impact of Standard & Poor’s downgrade of the AAA credit rating of the U.S.? Thomas: The downgrade wasn’t entirely unexpected, because it reflects something investors have talked about for a long time: that the credit quality of U.S. sovereign debt was deteriorating gradually. However, we’ve seen in other countries — where governments have lost their AAA ratings — that it was ultimately not very significant. Japan lost its AAA rating 10 years ago, and the Japanese bond market has been functioning fine. In Europe, there are many governments with lower ratings, and in Asia and Eastern Europe it’s normal to have quite low ratings. So the key is not so much the ratings but the market’s confidence in the government’s ability to honor the debt. The rating in itself just reflects a marginally higher concern about the credit of the U.S. government. John Smet: The downgrade reflects not only that the U.S. has too much debt, but, perhaps more importantly, the lack of a clear path to reduce the debt and a sense of political gridlock. Although it remains a serious issue, we believe the U.S. has good credit and that the possibility of a default is very low. We also saw how U.S. government bonds can continue to do well in periods of stress. In August, the Federal Reserve announced that it expects short-term rates to stay near zero until at least mid-2013. What does this mean for the fund? Fergus: This statement doesn’t mean the Fed is going to guarantee to keep rates low, just that it expects to keep rates low based on its current economic forecasts. It says the Fed has a pretty negative or worrying outlook on the state of the economy. That’s another reason why riskier assets have sold off and there has been a flight into safer assets like Treasuries, because investors began to realize that things are not as good as they thought. Given how low bond yields are right now, it may be increasingly difficult to earn a positive return buying government bonds. However, there are still many institutions around the world that continue to need long-dated, safe securities to hedge their long-term obligations such as pension liabilities. There is likely going to be strong and consistent demand for longer dated fixed-income securities, which I think is supportive for a fund like ours. How has the sovereign debt crisis in Europe affected the fund? Fergus: In many ways, the fund is actually a beneficiary of the problems in Europe, because there is a lot more confidence in U.S. Treasury bonds compared to other sovereign debt. Investors have recognized that U.S. banks are better capitalized now and that the European system was poorly designed, in that it’s a single currency imposed on different sovereign entities with different propensities to deficit spend and inflate credit. The European Central Bank is trying to manage the inflation rate to an overall average, but the average rate is too high for countries like Germany and too low for countries like Portugal and Greece. The result has been credit bubbles in Portugal, Ireland, Greece, Spain and Italy. In Ireland, the bubble appeared in the housing market; in Portugal, Greece and Italy, it was in public finances. Interest rates were too low in those countries, and they should have been much higher. Have we been in a bond environment like this before? What lessons can be drawn from previous periods? John: The closest analogy is 2008 and 2009, which had similar problems of weakness in the stock market, a rush to the safety of Treasuries and interest rates falling dramatically. At that time, 10-year Treasury yields dropped as low as 2.1%, and they’re now back at those levels. Having experienced that period, I think all of the portfolio counselors are more realistic about worst-case scenarios. I think we’ve all become better managers in that we seek to build portfolios designed to withstand extreme scenarios. Thomas: Going back farther, the U.S. has not had this level of debt and deficit since World War II. That makes it very different, and the impact from cutting that deficit will make it different. The environment might be similar to the Clinton period when the deficit was cut fairly quickly, but the cuts may be deeper this time. We’ve also never been in a situation where we’ve had so many issues in Europe concerning the euro and the financial system being under so much pressure. We also haven’t seen the same degree of distress in the housing market since the 1930s. So it’s a very unusual environment, but in terms of the bond market, it’s probably closest to what we saw in 2008. Of course, one could argue that it’s all one big event following the financial crisis, and that the economy is in a prolonged bottoming-out phase before going into a longer expansion. In 2008, we had significant government stimulus and a financial system in severe distress. This time, the government is starting to contract, and the financial sector is in a bit of distress that seems to be driven more by fear than anything else. Fergus: The best comparisons are to other major financial crises. In fact, I’m looking at the Great Depression, when bond yields were low for a long time, for comparison. For me, the lesson is that the best thing you can do for the long-run health of the economy is to let the market allocate losses appropriately rather than trying to pretend they don’t exist and move them on to the taxpayer. Unfortunately, we’re not doing that; in my view, we’re making a lot of the same mistakes. Some examples of this include bailing out the banks, protecting bondholders from taking losses, massive fiscal and monetary stimulus — which we had in the thirties as well — and massive new regulations (like health care), which are causing problems from a business hiring perspective. Right now, the government is so involved in the economy that it’s very difficult to plan and to invest. Unfortunately, a large part of being a good investor now is trying to second-guess what the government is going to do, which is not a good state of affairs. The fact that the government has gotten so big in the economy causes problems, because it’s very easy to get bigger, but much harder to get smaller. [Begin Sidebar] Meet three of the portfolio counselors Three of the fund’s portfolio counselors officially began managing assets in the fund within the past two years. While they are relatively new to this fund, all three have significant investment experience and have been with our company for several years. They join Thomas Hogh and John Smet in bringing their diverse backgrounds and investment styles to the fund. [Begin Photo Caption] [photo of Kevin Adams] Kevin Adams 26 years of investment experience Based in London [End Photo Caption] Born in England, Kevin has a BA (honors) in economics from the University of Sussex and has been an economist and bond analyst for most of his career, in addition to his portfolio counselor responsibilities. A specialist in inflation-linked bonds, he focuses primarily on macro themes in his investments in the fund. “A lot of what I do is informed by how bond yields are split between real yields and inflation, and how expectations of those two elements change over time,” he says. [Begin Photo Caption] [photo of Fergus MacDonald] Fergus MacDonald 18 years of investment experience Based in Los Angeles [End Photo Caption] Born in Northern Ireland, Fergus earned a graduate degree in applied mathematics and theoretical physics from the University of Cambridge before working in fixed-income derivatives at Goldman Sachs and Morgan Stanley. As an investor, he has tended to be an unconventional thinker with an above-average tolerance for risk. “I consider myself to be aggressively conservative in that I’m aggressively positioned for weak economic growth,” he says. [Begin Photo Caption] [photo of Wesley Phoa] Wesley Phoa 17 years of investment experience Based in Los Angeles [End Photo Caption] Born in Singapore and raised in Australia, Wesley has a Ph.D. in pure mathematics from the University of Cambridge and a background both in academia as a mathematics lecturer and in finance as a quantitative analyst and specialist in mortgages and interest rates. “I try to synthesize the macroeconomic and quantitative aspects of fixed-income investing, with an emphasis on monetary policy,” he says. [End Sidebar] Agency mortgages make up a large portion of the fund. How do they fit in the portfolio? Wesley Phoa: Agency mortgages, which are mortgage-backed securities issued by the federal housing agencies, have always been an important part of the fund, although their weight in the portfolio varies depending on our assessment of value. We own them because they have the same credit quality as Treasuries but they yield more due to their less predictable cash flows. Since they’re linked to how people prepay or refinance their mortgages or move, you give up some predictability in cash flow, but in return you get more yield. It’s something that helps the fund generate income, which we pay out in the dividend. But that’s also the reason we have to be cautious in what we do: where we own mortgage-backed securities and which ones we own, because sometimes cash flow unpredictability can work against you — if too many people refinance, it could be a bad deal for fund investors because the fund must reinvest these payments at lower interest rates. The particular mortgages we own tend to change as our research indicates. How might rising interest rates affect the fund? Thomas: I think it’s likely that interest rates will remain low for a long time, because of the sluggishness of the economy and some of the long-term challenges that could dampen economic growth. If rates rise gradually, it can actually be good for a bond fund, because we’ll be able to reinvest our coupons in higher yielding securities. On the other hand, if rates suddenly rise rapidly in a very short period of time, we are more likely to experience a negative return. What are some of the ways our approach to investing can benefit fund investors? Kevin Adams: We always maintain a long-term perspective. In the markets today, uncertainties abound. Our job is to look through those as best we can to figure out what will serve investors best. In addition, our investment approach benefits from very good communication between portfolio counselors and investment analysts, and among different offices around the world. I think it adds greatly to the sum total of our understanding of the world to have that incredible level of communication. Fergus: We do a substantial amount of fundamental research, and there is no limit to what we have available for our research needs. We are long-term investors so we’re prepared to withstand a little bit of volatility to get superior longer term results. We are also very experienced investors. John: We’re a private company, so we don’t have pressure for quarterly earnings, and we can look longer term. We have a strong balance sheet, so we can continue to hire and reward investment personnel even during troubled markets. Instead of being driven by short-term earnings, we can reinvest in our business. [photo of pillars of a building cast in light] Several of the fund’s investment professionals were born, or are based, outside the U.S. How does that affect the fund? Wesley: It’s very helpful in a U.S. government securities fund to have an international perspective, because half of Treasuries out there are owned by non-U.S. investors. How people outside the country perceive what’s going on in the U.S. is really important in driving market sentiment and Treasury yields. The fund’s portfolio counselors have a broad mix of backgrounds and investment styles. For us, diversification is not just owning many different bonds but also having many different ideas in the fund. Given all the market uncertainty, what role does the fund serve in an investor’s portfolio today? Thomas: The role of this fund continues to be balancing and seeking to add stability to an investor’s broadly diversified portfolio. We run the fund very conservatively, with nearly all of our investments in securities that are backed or guaranteed by the U.S. government. If another calamity occurs in the economy, our holdings are not likely to be credit-sensitive, which is why investors get a great diversification benefit in comparison to stocks. While investors should never expect sky-high returns in this fund, they can take some comfort in knowing that when the stock market has declined, the fund has often had positive returns. If interest rates rise, the fund might decline a bit. But, historically, even in rapidly rising interest rate environments, the fund’s declines have been relatively modest. And we don’t expect rates to rise rapidly. Wesley: If we look at 2011 so far, we’d all agree it’s been a very bumpy ride for stock and bond markets, and quite volatile. But, so far, the fund has done exactly what it’s meant to be doing. It’s meant to do relatively well when equity markets are weak (and you can expect the opposite to occur as well). The fund has continued to pay a modest dividend, though in this kind of low rate environment you can’t expect too much in the way of dividends. We continue to put more resources into making research-driven decisions within the fund that can add that extra bit of value. Our investment professionals have distinct backgrounds and styles, but we all have a clear mission in the fund. n Summary investment portfolio August 31, 2011 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Investment mix by security type Percent of net assets Mortgage-backed obligations 51.0 % U.S. Treasury bonds & notes Federal agency bonds & notes Asset-backed obligations Short-term securities & other assets less liabilities [end pie chart] Quality ratings* Percent of net assets Federal agencies 54.1 % U.S. government obligations† Unrated Aaa/AAA Aa/AA Short-term securities & other assets less liabilities *Bond ratings which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, the security will be considered to have received the highest of those ratings, consistent with the fund's investment policies.Securities in the "unrated" category (above) have not been rated by a rating agency; however, the investment adviser performs its own credit analysis and assigns comparable ratings that are used for compliance with fund investment policies. The ratings are not covered by the Report of Independent Registered Public Accounting Firm. †These securities are guaranteed by the full faith and credit of the United States government. Principal Percent amount Value of net Bonds & notes- 89.67% ) ) assets Mortgage-backed obligations- 51.06% Federal agency mortgage-backed obligations (1) - 51.05% Fannie Mae: 3.50% 2026 $ $ 6.00% 2038 6.00% 2038 6.00% 2038 6.00% 2039 5.00% 2040 4.00% 2041 4.00% 2041 4.00% 2041 4.50% 2041 4.50% 2041 4.50% 2041 4.50% 2041 4.50% 2041 4.50% 2041 5.00% 2041 5.50% 2041 6.00% 2041 0%-11.579% 2012-2047 (2) % Freddie Mac: 5.50% 2038 5.50% 2038 5.50% 2039 0%-11.668% 2014-2041 (2) Government National Mortgage Assn. 3.50%-10.00% 2019-2058 (2) Other securities Commercial mortgage-backed securities - 0.01% Other securities Total mortgage-backed obligations U.S. Treasury bonds & notes- 28.68% U.S. Treasury: 1.00% 2012 1.375% 2012 1.125% 2013 1.375% 2015 2.125% 2015 11.25% 2015 2.125% 2016 2.50% 2017 3.00% 2017 4.625% 2017 3.50% 2018 3.375% 2019 8.75% 2020 7.125% 2023 4.375% 2039 3.875% 2040 4.625% 2040 4.75% 2041 0.125%-8.875% 2012-2039 (3) Federal agency bonds & notes- 9.87% Federal Home Loan Bank: 0.875% 2012 1.75% 2012 1.625%-3.625% 2013-2014 Freddie Mac: 1.125% 2012 0.189%-3.00% 2011-2015 (2) Fannie Mae: 1.00% 2013 3.00%-6.125% 2012-2014 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 1.625% 2014 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.20%-2.25% 2012 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 2.20% 2012 Other securities Asset-backed obligations - 0.06% Other securities Total bonds & notes (cost: $5,663,320,000) Principal Percent amount Value of net Short-term securities- 20.31% ) ) assets Fannie Mae 0.06%-0.14% due 9/19/2011-3/2/2012 $ Freddie Mac 0.025%-0.115% due 11/7/2011-4/3/2012 U.S. Treasury Bills 0.051%-0.063% due 9/22-10/13/2011 General Electric Co. 0.04%-0.09% due 9/1-9/13/2011 General Electric Capital Corp. 0.12% due 9/13/2011 Falcon Asset Securitization Co., LLC 0.12%-0.15% due 9/6-9/12/2011 (4) Federal Farm Credit Banks 0.12% due 1/18/2012 NetJets Inc. 0.10% due 9/12/2011 (4) Federal Home Loan Bank 0.045%-0.15% due 9/28/2011-2/3/2012 Other securities Total short-term securities (cost: $1,339,925,000) Total investment securities (cost: $7,003,245,000) Other assets less liabilities ) ) Net assets $ % "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (2) Coupon rate may change periodically. (3) Index-linked bond whose principal amount moves with a government price index. (4) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $145,220,000, which represented 2.20% of the net assets of the fund. See Notes to Financial Statements Financial statements Statement of assets and liabilities at August 31, 2011 (dollars in thousands) Assets: Investment securities, at value (cost: $7,003,245) $ Cash Receivables for: Sales of investments $ Sales of fund's shares Interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Dividends on fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation Other 58 Net assets at August 31, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income ) Undistributed net realized gain Net unrealized appreciation Net assets at August 31, 2011 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (455,627 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended August 31, 2011 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services $ Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation 82 Auditing and legal 99 Custodian 25 State and local taxes 56 Other Total fees and expenses before reimbursement Less administrative services reimbursement 15 Total fees and expenses after reimbursement Net investment income Net realized gain and unrealized depreciation on investments: Net realized gain on investments Net unrealized depreciation on investments ) Net realized gain and unrealized depreciation on investments Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended August 31 Operations: Net investment income $ $ Net realized gain on investments Net unrealized (depreciation) appreciation on investments ) Net increase in net assets resulting from operations Dividends and distributions paid or accrued to shareholders from net investment income: Dividends from net investment income ) ) Distributions from net realized gain on investments ) ) Total dividends and distributions paid or accrued to shareholders ) ) Net capital share transactions ) Total (decrease) increase in net assets ) Net assets: Beginning of year End of year (including distributions in excess of net investment income: $(204) and $(220), respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization The American Funds Income Series (the "trust") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company and has initially issued one series of shares, U.S. Government Securities Fund (the "fund"). The fund seeks a high level of current income, as well as preservation of capital, by investing primarily in securities guaranteed or sponsored by the U.S. government. Effective November 1, 2010, the fund reorganized from a Massachusetts business trust to a Delaware statutory trust in accordance with a proposal approved by shareholders on November 24, 2009. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 3.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders – Dividends paid to shareholders are declared daily after the determination of the fund’s net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. Mortgage dollar rolls – The fund may enter into mortgage dollar roll transactions in which the fund sells a mortgage-backed security to a counterparty and simultaneously enters into an agreement with the same counterparty to buy back a similar security on a specific future date at a predetermined price. Risks may arise due to the delayed payment date and the potential inability of counterparties to complete the transaction. Mortgage dollar rolls are accounted for as purchase and sale transactions, which may increase the fund’s portfolio turnover rate. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.At August 31, 2011, all of the fund's investment securities were classified as Level 2. The following table reconciles the valuation of the fund's Level 3 investment securities and related transactions for the year ended August 31, 2011 (dollars in thousands): Beginning value at 9/1/2010 Transfers into Level 3(*) Sales Unrealized depreciation(†) Transfers out of Level 3(*) Ending value at 8/31/2011 Investment securities $
